       Case 3:19-cv-07651-EMC Document 176 Filed 06/10/20 Page 1 of 2



 1 Dean C. Eyler (MN 267491)
   LATHROP GPM LLP
 2 80 S. Eighth Street, Suite 500
   Minneapolis, MN 55402
 3 Telephone: 612-632-3016
   Facsimile: 612-632-4016
 4 Email: dean.eyler@lathropgpm.com

 5 Erica J. Van Loon (SBN 227712)
   LATHROP GPM LLP
 6 1888 Century Park East, Suite 1000
   Los Angeles, CA 90067-1623
 7 Telephone: 310-789-4659
   Facsimile: 310-789-4601
 8 Email: erica.vanloon@lathropgpm.com

 9 Counsel for Defendants
   UNILOC USA, INC., UNILOC
10 LUXEMBOURG S.A.R.L.

11                                  UNITED STATES DISTRICT COURT

12                                 NORTHERN DISTRICT OF CALIFORNIA

13

14 INTEL CORPORATION and APPLE INC.,                       Case No. 3:19-cv-07651-EMC

15                   Plaintiffs,

16           v.                                            UNILOC USA, INC. AND UNILOC
                                                           LUXEMBOURG S.A.R.L.’s
17 FORTRESS INVESTMENT GROUP LLC,                          CERTIFICATION OF INTERESTED
   FORTRESS CREDIT CO. LLC, UNILOC                         ENTITIES OR PERSONS UNDER CIVIL
18 2017 LLC, UNILOC USA, INC., UNILOC                      LOCAL RULE 3-15
   LUXEMBOURG S.A.R.L., VLSI
19 TECHNOLOGY LLC, INVT SPE LLC,
   INVENTERGY GLOBAL, INC., DSS
20 TECHNOLOGY MANAGEMENT, INC., IXI
   IP, LLC, and SEVEN NETWORKS, LLC,
21
                 Defendants.
22

23
            Pursuant to L.R. 3-15, the undersigned certifies that Uniloc USA, Inc. is wholly owned by
24
     Uniloc USA Holdings LLC.
25
            Pursuant to L.R. 3-15, the undersigned certifies that for Uniloc Luxembourg S.A.R.L, as of
26
     this date, other than the named parties, there is no such interest to report.
27

28


                                                       -1-
        Case 3:19-cv-07651-EMC Document 176 Filed 06/10/20 Page 2 of 2



 1 DATED: June 10, 2020                     LATHROP GPM LLP

 2                                           By: /s/ Dean C. Eyler
                                                Dean C. Eyler (Pro Hac Vice)
 3                                              500 IDS Center
                                                80 South 8th Street
 4                                              Minneapolis, MN 55402
                                                Telephone: 612 632-3016
 5                                              Facsimile: 612 632-4016
                                                dean.eyler@lathropgpm.com
 6
                                                Erica J. Van Loon (SBN 227712)
 7                                              LATHROP GPM LLP
                                                1888 Century Park East, Suite 1000
 8                                              Los Angeles, CA 90067-1623
                                                Telephone: 310-789-4659
 9                                              Facsimile: 310-789-4601
                                                erica.vanloon@lathropgpm.com
10
                                                Attorney for Defendants
11                                              UNILOC USA, INC. and UNILOC
                                                LUXEMBOURG S.A.R.L.
12

13

14   GP:4850-3107-3983 v1


15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                          -2-
